                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HARRY JAMES JOHNSON,
    Plaintiff,

          v.                                       CIVIL ACTION NO. 18-CV-4651

PRIMECARE MEDICAL, et al
     Defendants.

                                      MEMORANDUM

                                                                           JULY//, 2019

                  Harry Johnson ("Johnson") brings this prose civil rights action pursuant

to 42 U.S.C. § 1983, based on events that allegedly occurred while he was incarcerated

as a pretrial detainee at the Montgomery County Correctional Facility ("MCCF").

Named as defendants are PrimeCare Medical, a number of its medical employees

(collectively, "PrimeCare Medical Defendants") and well as Lt. Rebecca Perkins of

MCCF. The Court previously granted Johnson's request to proceed in forma pauperis.

[ECF 7.] Presently before the Court is the PrimeCare Medical Defendants' motion to

dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the

reasons that follow, the motion will be granted. The Complaint will also be dismissed as

to defendant Lt. Rebecca Perkins pursuant to 28 U.S.C. section 1915 (e)(2)(B)(ii) for

failure to state a claim.



     I.        FACTS

          Johnson claims he has been "declared disabled by a Philadelphia Judge of the

disability court" as a result of degenerative disc disease of the lower back as well as


                                              1
from arthritis across his lower back and down both legs. Johnson maintains that prior to

his admission to MCCF, he was prescribed Gabapentin, Vicodin and Baclofen for

chronic pain. He alleges that once he was incarcerated, these medications were

confiscated and Robaxin, Pamelor and extra strength Tylenol were prescribed.

According to Johnson, none of these new medications alleviate his chronic pain to the

extent the original medications did. He claims that despite his requests to be seen by a

doctor, he has only been seen by a nurse practitioner. He claims the PrimeCare Medical

Defendants' refusal to prescribe his original medications amounts to deliberate

indifference to his serious medical needs. Johnson also claims Lt. Rebecca Perkins

negligently failed to investigate his health status before reporting that Johnson had been

medically cleared to be removed from "bottom bunk status."

     II.     STANDARD OF REVIEW

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a

"complaint must contain sufficient factual matter, accepted as true, to 'state a claim to

relief that is plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell At/. Corp.   v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the
facts pleaded "allow[ ] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged." Id. When evaluating a Rule 12(b)(6) motion, the Court

first must separate the legal and factual elements of the plaintiff's claims. See

Fowler v. UPMC Shadyside, 578 F.3d 203, 21 O (3d Cir. 2009). The Court "must accept

all of the complaint's well-pleaded facts as true, but may disregard any legal

conclusions." Id. at 210-11. The Court must then "determine whether the facts alleged

in the complaint are sufficient to show that the plaintiff has a 'plausible claim for



                                               2
    relief."' Id. at 211 (quoting Iqbal, 556 U.S. at 679). As Johnson is proceeding prose, the

    Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

    2011 ).

         Ill.      DISCUSSION

         "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States and must show that the

alleged deprivation was committed by a person acting under color of state law." West v.

Atkins, 487 U.S. 42, 48 (1988).

              A. Claims against Dr. Johnathan Cowen, Kevin Frantz, Joseph Lynch,

       H.S.A. and Zuying Fan, PA-C.

              To state a constitutional claim based on the failure to provide medical treatment,

a prisoner must allege facts indicating that prison officials were deliberately indifferent to

his serious medical needs. 1 See Farmer v. Brennan, 511 U.S. 825, 835 (1994). A

prison official is not deliberately indifferent "unless the official knows of and disregards

an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists,

and he must also draw the inference." Id. at 837.




1
 As it appears that Johnson was a pretrial detainee at the time of the events in question, the
Fourteenth Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir.
2005). However, the standard under the Eighth Amendment and Fourteenth Amendment for
claims related to a prisoner's medical needs is essentially the same for purposes of the analysis.
See Parkell v. Morgan, 682 F. App'x 155, 159 (3d Cir. 2017) (per curiam); see also Moore v.
Luffey, No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address
whether a new standard applies to claims raised by pretrial detainees based on issues related to
medical care).


                                                   3
       "A medical need is serious, ... if it is one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would easily

recognize the necessity for a doctor's attention." Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted).

Deliberate indifference has been found "where the prison official (1) knows of a

prisoner's need for medical treatment but intentionally refuses to provide it; (2) delays

necessary medical treatment based on a non-medical reason; or (3) prevents a prisoner

from receiving needed or recommended medical treatment." Rouse v. Plantier, 182

F.3d 192, 197 (3d Cir. 1999). Allegations of medical malpractice and mere

disagreement regarding proper medical treatment are insufficient to establish a

constitutional violation. See Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

Furthermore, "[a] defendant in a civil rights action must have personal involvement in

the alleged wrongs" to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988).

       Notably, Johnson's allegations make clear that he received medication for his

pain, just not the medication he had been apparently receiving prior to his incarceration.

The allegations also make clear that while he was not seen by a doctor, he was

evaluated by a nurse practitioner. While Johnson may have disagreed with the medicine

he was prescribed and that he was not evaluated by a doctor, he has not alleged any

facts from which one could plausibly infer that his medical needs were regarded with

deliberate indifference. Accordingly, the Court will dismiss Johnson's claims against Dr.

Johnathan Cowen, Kevin Frantz, Joseph Lynch, H.S.A. and Zuying Fan, PA-C.




                                             4
           B. Claims Against PrimeCare Medical

           A private corporation under contract to provide prison health services such as

 PrimeCare Medical may be liable under § 1983 only if that entity's policies or customs

caused the alleged constitutional violation. See Monell v. Dep't of Soc. Servs. of N. Y.,

436 U.S. 658, 694 (1978); Natale      v.   Camden Cty. Corr. Facility, 318 F.3d 575, 583-84

(3d Cir. 2003). The plaintiff "must identify [the] custom or policy, and specify what

exactly that custom or policy was" to satisfy the pleading standard. Mc Teman v. City of

York, 564 F.3d 636, 658 (3d Cir. 2009). As noted above, Johnson has failed to allege

facts to plausibly establish that anyone acted with deliberate indifference to his serious

medical needs. But even if he had, Johnson has not alleged any facts suggesting that a

policy or custom of PrimeCare caused any of the claimed constitutional violations.

Accordingly, he has not stated a claim against PrimeCare.

              C. Claim against Lt. Rebecca Perkins

           Although defendant Lt. Rebecca Perkins did not return an executed waiver of

service, the Court will dismiss the Complaint as to Lt. Perkins because it fails to state a

claim against her upon which relief can be granted. 28 U.S.C. section 1915(e)(2)(B)(ii).

Whether a complaint fails to state a claim under § 1915(e )(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure

12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the Court to determine whether the complaint contains "sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face." Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice.



                                                 5
    As noted above, Johnson claims that Lt. Rebecca Perkins negligently failed to

investigate his health status before reporting that Johnson had been medically cleared

to be removed from "bottom bunk status." As such, Johnson's claim against Lt. Perkins

sounds in negligence. However, proof of negligence alone is insufficient to impose

liability under section 1983. Davidson v. Cannon, 474 U.S. 344,347, 106 S. Ct. 668,

670, 88 L. Ed. 2d 677 (1986); Daniels v. Williams, 474 U.S. 327, 330, 106 S. Ct. 662,

664, 88 L. Ed. 2d 662 (1986). Therefore, Johnson's claim against Lt. Perkins will also be

dismissed.



     IV.     CONCLUSION

       For the foregoing reasons, the PrimeCare Medical Defendants' motion to dismiss

is granted and the Complaint is dismissed as to defendants PrimeCare Medical, Dr.

Johnathan Cowen, Kevin Frantz, Joseph Lynch, H.S.A. and Zuying Fan, PA-C. The

Complaint is also dismissed for failure to state a claim against defendant Lt. Rebecca

Perkins pursuant to 28 U.S.C. section 1915 (e)(2)(8)(ii).




                                            6
